DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 11, and 16 are in independent form. This Office action is FINAL.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is incorporated within claim 1 and does not further limit the subject matter of the claim upon it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 6-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0176241 to Manadhata et al. ("Manadhata") in view of U.S. Publication No. 2019/0020555 to Tayal et al. (“Tayal”).

	Regarding claim 1, Manadhata discloses:
	A method, comprising:
obtaining log data from one or more data sources associated with a monitored system (Manadhata: Paragraph [0022], "to extract time-series data, the security system 100 may include a prediction engine 108 to obtain enterprise log data 240"); 
applying at least one counting function to said log data to obtain a plurality of time-series counters for a plurality of distinct features within the log data (Manadhata: Paragraph [0028], "[t]o extract the time-series data 310 from the enterprise log data 240, the prediction engine 108 may parse the enterprise log data 240 to identify, calculate, or otherwise measure feature values of the enterprise entity"; Paragraph [0030], "[t]he prediction engine 108 may parse the enterprise log data 240 to count the number of DNS queries by the enterprise entity 202"; and Paragraph [0031], "[t]he prediction engine 108 may thus extract time-series data 310 of the enterprise entity 202, which may include measured feature values of a set of selected features over a series of consecutive time periods"; wherein the time-series data includes measured/counted values for a plurality of selected features); 
applying, using at least one processing device, at least one additional function to at least two of said plurality of time-series counters for the plurality of distinct features (Manadhata: Fig. 3 #320; Paragraph [0034], “the prediction engine 108 provides the time-series data 310 to a predictive model 320”, “The predictive model 320 may process the time-series data 310 according any number of predictive algorithms, machine-learning techniques, and analytic logic”; Paragraph ; 
detecting an anomaly in the monitored system based on said health score (Manadhata: Paragraph [0048], "[t]hrough applying first-level deviation criteria to predicted feature value-actual feature value pairs, the detection engine 110 may identify specific features of the enterprise entity 202 exhibiting abnormal behavior", "[t]he detection engine 110 may apply second-level deviation criteria to the deviant features 510 to determine whether the enterprise entity 202 itself is behaving abnormally"; wherein a health score at broadest reasonable interpretation is a value that is indicative of health and the predicted feature value-actual feature value pairs can be indicative of the abnormal behavior or the health of the features.  Additionally the deviant features can also be components or values of the system that are indicative of the systems behavior or health being abnormal).

Additionally and as an alternative, Tayal can also teach the step of:
detecting an anomaly in the monitored system based on said health score (Tayal: Paragraph [0049], "The health score can then be used to schedule workload in a more stable way into the compute environment. The health score can be more predictive than other approaches and can anticipate that there might be fabric bandwidth issues behind a certain ToR switch that may likely require workload migration and thus schedule the workload at the anticipated migration destination in the first instance to avoid the overhead of migrating. The health score might indicate that software or hardware resources are see below for reason to combine").

However, Manadhata does not appear to explicitly teach:
applying, using the at least one processing device, an output of the at least one additional function to at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function;

However, in the same field of endeavor, Tayal teaches:
applying, using the at least one processing device, an output of the at least one additional function to at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function (Tayal: Paragraph [0011], “The approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements as well as administrative states and can be coupled with an analysis of spatial dependencies among network attributes to ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tayal by processing the output of a function to obtain a health score of a monitored system by using a model.  One of ordinary skill in the art would have been motivated to make this modification because a more robust and accurate evaluation of elements will provide improved data for the prediction (Tayal: paragraph [0011]).

	Regarding claim 2, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata and Tayal further discloses:
	wherein the one or more data sources comprise one or more of a monitoring log (Manadhata: Paragraph [0048], "the prediction engine 108 may collect enterprise log data 240 from various sources, such as domain name system (DNS) logs from DNS servers, hyper-text transfer protocol (HTTP) proxy logs from proxy servers or other network devices, netflow logs from routers, event logs, performance logs directly from enterprise devices, firewall data, virtual private network (VPN) logs, and more") and a monitoring sensor (Tayal: Paragraph [0027], “To consider an example, launching more applications with certain properties can increase the traffic rate, the number of MAC/VLAN usage, etc. The temperature of a switch can indirectly reflect the bandwidth of a port or CPU utilization. When these parameters are taken individually, the situation may appear normal. But, when all these data are collected and machine learning, techniques applied to them, the analysis can correlate the various data to probabilistically predict the statistics for certain parameters over a period of time. This predicted metric, when taken into consideration for computing the health score, can be more accurate and provide stability when scheduling or placing workload into the compute environment”).
	
	Regarding claim 6, the examiner asserts that claim 6 is interpreted as the additional function merely comprises a number of unique values.  The examiner recommends the Applicant amends the claim to state that the function is tracking a number of unique values as expressed in the pending specification.  In conjunction with the current interpretation, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata further discloses:
	wherein the at least one additional function comprises a number of unique values (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202", the examiner is interpreting the claim as written as merely containing unique values, therefore the model will generate unique prediction values based on the situation).

	Regarding claim 7, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata further discloses: 
	wherein the at least one additional function comprises one or more modeled operations based on correlations between a plurality of different operations in the monitored system (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202").

	Regarding claim 8, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata further discloses:
	the step of detecting an anomaly in the monitored system based on said health score (Manadhata: Paragraph [0048], "[t]hrough applying first-level deviation criteria to predicted feature value-actual feature value pairs, the detection engine 110 may identify specific features of the enterprise entity 202 exhibiting abnormal behavior", "[t]he detection engine 110 may apply second-level deviation criteria to the deviant features 510 to determine whether the enterprise entity 202 itself is behaving abnormally").

Additionally and as an alternative, Tayal can also teach the step of:
detecting an anomaly in the monitored system based on said health score (Tayal: Paragraph [0049], "The health score can then be used to schedule workload in a more stable way into the compute environment. The health score can be more predictive than other approaches and can anticipate that there might be fabric bandwidth issues behind a certain ToR switch that may likely require workload migration and thus schedule the workload at the anticipated migration destination in the first instance to avoid the overhead of migrating. The health score might indicate that software or hardware resources are going to run low for a particular workload behind a certain ToR. The scheduling decision can take this into account and schedule the workload to run behind a different ToR. The health score can be correlated as well with workload affinity characteristics. For example, if a certain workload will likely require heavy bandwidth usage or CPU usage, then that workload affinity or characteristic can be taken into account, in connection or correlated with the health score, when making a scheduling decision. For example, if the health score of a switch ToR2 indicates a likely bandwidth issue associated with the switch, but the workload characteristics indicate that the workload will utilize CPU resources heavily but will utilize bandwidth resources sparingly, then all of that data can result in a scheduling decision to schedule with workload still behind ToR2 notwithstanding the predicted bandwidth issues. In this regard, a weighting of workload see below for reason to combine").

	Regarding claim 9, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata further discloses:
	The method of claim 1, wherein the log data is obtained from a plurality of layers of the monitored system (Manadhata: Paragraph [0048], "the prediction engine 108 may collect enterprise log data 240 from various sources, such as domain name system (DNS) logs from DNS servers, hyper-text transfer protocol (HTTP) proxy logs from proxy servers or other network devices, netflow logs from routers, event logs, performance logs directly from enterprise devices, firewall data, virtual private network (VPN) logs, and more").

	Regarding claim 10, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above and Manadhata further discloses:
	wherein the output of the at least one additional function is correlated with one or more of a failure and a degradation in performance of the monitored system (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202"; and Paragraph [0045], "the predictive model 320 may predict that enterprise entity 202 will send a count of 23 DNS queries during a particular time period t. Responsive to determining the actual count of DNS queries sent by the enterprise entity 202 during the particular time period t is 55, the detection engine 110 may determine that such a "DNS query count" feature satisfies the first-level deviation criteria and identify this feature as a deviant .

Regarding claim 11, Manadhata discloses:
	A system, comprising:
a memory (Manadhata: Paragraph [0060], “[t]he processor(s) may include include a central processing unit (CPU), microprocessor, or any hardware device suitable for executing instructions stored on a machine-readable medium”); and
at least one processing device, coupled to the memory, operative to implement the following steps (Manadhata: Paragraph [0060], “[t]he system 700 may include a processing resource 710, which may take the form of a single or multiple processors”):
obtaining log data from one or more data sources associated with a monitored system (Manadhata: Paragraph [0022], "to extract time-series data, the security system 100 may include a prediction engine 108 to obtain enterprise log data 240"); 
applying at least one counting function to said log data to obtain a plurality of time-series counters for a plurality of distinct features within the log data (Manadhata: Paragraph [0028], "[t]o extract the time-series data 310 from the enterprise log data 240, the prediction engine 108 may parse the enterprise log data 240 to identify, calculate, or otherwise measure feature values of the enterprise entity"; Paragraph [0030], "[t]he prediction engine 108 may parse the enterprise log data 240 to count the number of DNS queries by the enterprise entity 202"; and Paragraph [0031], "[t]he prediction engine 108 may thus extract time-series data 310 of the enterprise entity 202, which may include measured feature values of a set of selected features over a series of consecutive time periods"); 
applying at least one additional function to said plurality of time-series counters for the plurality of distinct features (Manadhata: Fig. 3 #320; Paragraph [0034], “the prediction engine 108 provides the time-series data 310 to a predictive model 320”, “The predictive model 320 may process the time-series data 310 according any number of predictive algorithms, machine-learning techniques, and analytic logic”; time series data 310 includes a plurality of time-series data for individual features; and although the predictive model 320 in some examples include individual models, the individual models of these specific examples are part of the overall predictive model 320);
detecting an anomaly in the monitored system based on said health score (Manadhata: Paragraph [0048], "[t]hrough applying first-level deviation criteria to predicted feature value-actual feature value pairs, the detection engine 110 may identify specific features of the enterprise entity 202 exhibiting abnormal behavior", "[t]he detection engine 110 may apply second-level deviation criteria to the deviant features 510 to determine whether the enterprise entity 202 itself is behaving abnormally"; wherein a health score at broadest reasonable interpretation is a value that is indicative of health and the predicted feature value-actual feature value pairs can be indicative of the abnormal behavior or the health of the features.  Additionally the deviant features can also be components or values of the system that are indicative of the systems behavior or health being abnormal).

Additionally and as an alternative, Tayal can also teach the step of:
detecting an anomaly in the monitored system based on said health score (Tayal: Paragraph [0049], "The health score can then be used to schedule workload in a more stable way into the compute environment. The health score can be more predictive than other approaches and can anticipate that there might be fabric bandwidth issues behind a certain ToR switch that see below for reason to combine").

However, Manadhata does not appear to expressly disclose all of the following element:
applying an output of the at least one additional function using at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function; and

However, in the same field of endeavor, Tayal teaches:
applying an output of the at least one additional function using at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function (Tayal: Paragraph [0011], “The approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements as well as administrative states and can be coupled with an analysis of spatial dependencies among network attributes to provide the health score for a respective network element”; Paragraphs [0029]-[0031], “Steps for health computation can include one or more of the following steps: A first step can include collecting temporal statistics for one or more fabric element (ports, switches, routers and/or the fabric altogether). Network Telemetry, NxAPI or other network data collection techniques can be used by way of example to collect historical and current network metrics. There are other available solutions as well to collect temporal statistics of each fabric element using telemetry that can be utilized to fulfill the first step of the algorithm. A second step can include computing a spatial correlation among network features (e.g. number of VLANs, MAC address table usage, Port Errors, etc.) and network elements (e.g. switches/routers). Any network element can be included within the spatial correlation such as relative locations of physical and/or virtual components. The computation will show the dependency of one network feature on another and dependency of one network element on another. In one example, assume that there is workload assigned to server number 10 which is in a rack behind ToR2. Assume that there is other workload on the server or servers as well that are connected to ToR2. Consider that a number of applications running behind ToR2 require a large amount of bandwidth. Assume, at the same time, that there are other bandwidth usage parameters for other switches such as ToR1 and ToR3. The respective network traffic of a respective switch will have an impact on other switches. In one aspect, the spatial correlation will take into account the impact of, for example, bandwidth usage amongst the various switches and how they impact each other. Other network elements can also effect each other in other ways as well, and a spatial correlation calculation can relate any network element to other elements. A ; and

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tayal by processing the output of a function to obtain a health score of a monitored system by using a model.  One of ordinary skill in the art would have been motivated to make this modification because a more robust and accurate evaluation of elements will provide improved data for the prediction (Tayal: paragraph [0011]).

	Regarding claim 14, the examiner asserts that claim 14 is interpreted as the additional function merely comprises a number of unique values.  The examiner recommends the Applicant amends the claim to state that the function is tracking a number of unique values as expressed in the pending specification.  In conjunction with the current interpretation, the Manadhata/Tayal combination discloses each of the limitations of claim 11 as discussed in more detail above and Manadhata further discloses:
	wherein the at least one additional function comprises a number of unique values (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202", the examiner is interpreting the claim as written as merely containing unique values, therefore the model will generate unique prediction values based on the situation).

	Regarding claim 15, the Manadhata/Tayal combination discloses each of the limitations of claim 11 as discussed in more detail above and Manadhata further discloses: 
	wherein the at least one additional function comprises one or more modeled operations based on correlations between a plurality of different operations in the monitored system (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202").

Regarding claim 16, Manadhata discloses:
	A computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps (Manadhata: Abstract, “A machine-readable medium may store instructions executable by a processing resourse to access log data of an enterprise and extract time-series data of an enterprise entity from the log data”):
obtaining log data from one or more data sources associated with a monitored system (Manadhata: Paragraph [0022], "to extract time-series data, the security system 100 may include a prediction engine 108 to obtain enterprise log data 240");
applying at least one counting function to said log data to obtain a plurality of time-series counters for a plurality of distinct features within the log data (Manadhata: Paragraph [0028], "[t]o extract the time-series data 310 from the enterprise log data 240, the prediction engine 108 may parse the enterprise log data 240 to identify, calculate, or otherwise measure feature values of the enterprise entity"; Paragraph [0030], "[t]he prediction engine 108 may parse the enterprise log data 240 to count the number of DNS queries by the enterprise entity 202"; and Paragraph [0031], "[t]he prediction engine 108 may thus extract time-series data 310 of the ; 
applying at least one additional function to said plurality of time-series counters for the plurality of distinct features (Manadhata: Fig. 3 #320; Paragraph [0034], “the prediction engine 108 provides the time-series data 310 to a predictive model 320”, “The predictive model 320 may process the time-series data 310 according any number of predictive algorithms, machine-learning techniques, and analytic logic”; time series data 310 includes a plurality of time-series data for individual features; and although the predictive model 320 in some examples include individual models, the individual models of these specific examples are part of the overall predictive model 320); 
detecting an anomaly in the monitored system based on said health score (Manadhata: Paragraph [0048], "[t]hrough applying first-level deviation criteria to predicted feature value-actual feature value pairs, the detection engine 110 may identify specific features of the enterprise entity 202 exhibiting abnormal behavior", "[t]he detection engine 110 may apply second-level deviation criteria to the deviant features 510 to determine whether the enterprise entity 202 itself is behaving abnormally"; wherein a health score at broadest reasonable interpretation is a value that is indicative of health and the predicted feature value-actual feature value pairs can be indicative of the abnormal behavior or the health of the features.  Additionally the deviant features can also be components or values of the system that are indicative of the systems behavior or health being abnormal).

Additionally and as an alternative, Tayal can also teach the step of:
detecting an anomaly in the monitored system based on said health score (Tayal: Paragraph [0049], "The health score can then be used to schedule workload in a more stable way see below for reason to combine").

However, Manadhata does not appear to expressly disclose all of the following element:
applying, using the at least one processing device, an output of the at least one additional function using at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function; and

However, Manadhata and, in the same field of endeavor, Tayal in combination teaches:
applying, using the at least one processing device, an output of the at least one additional function using at least one machine learning model that generates a health score for said monitored system based on said output of the at least one additional function (Tayal: Paragraph [0011], “The approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements as well as administrative states and can be coupled with an analysis of spatial dependencies among network attributes to provide the health score for a respective network element”; Paragraphs [0029]-[0031], “Steps for health computation can include one or more of the following steps: A first step can include collecting temporal statistics for one or more fabric element (ports, switches, routers and/or the fabric altogether). Network Telemetry, NxAPI or other network data collection techniques can be used by way of example to collect historical and current network metrics. There are other available solutions as well to collect temporal statistics of each fabric element using telemetry that can be utilized to fulfill the first step of the algorithm. A second step can include computing a spatial correlation among network features (e.g. number of VLANs, MAC address table usage, Port Errors, etc.) and network elements (e.g. switches/routers). Any network element can be included within the spatial correlation such as relative locations of physical and/or virtual components. The computation will show the dependency of one network feature on another and dependency of one network element on another. In one example, assume that there is workload assigned to server number 10 which is in a rack behind ToR2. Assume that there is other workload on the server or servers as well that are connected to ToR2. Consider that a number of applications running behind ToR2 require a large amount of bandwidth. Assume, at the same time, that there are other bandwidth usage parameters for other switches such as ToR1 and ToR3. The respective network traffic of a respective switch will have an impact on other switches. In one aspect, the spatial correlation will take into account the impact of, for example, bandwidth usage ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tayal by processing the output of a function to obtain a health score of a monitored system by using a model.  One of ordinary skill in the art would have been motivated to make this modification because a more robust and accurate evaluation of elements will provide improved data for the prediction (Tayal: paragraph [0011]).

	Regarding claim 19, the examiner asserts that claim 19 is interpreted as the additional function merely comprises a number of unique values.  The examiner recommends the Applicant amends the claim to state that the function is tracking a number of unique values as expressed in the pending specification.  In conjunction with the current interpretation, the Manadhata/Tayal combination discloses each of the limitations of claim 16 as discussed in more detail above and Manadhata further discloses:
	wherein the at least one additional function comprises a number of unique values (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202", the examiner is .

	Regarding claim 20, the Manadhata/Tayal combination discloses each of the limitations of claim 16 as discussed in more detail above and Manadhata further discloses: 
	wherein the at least one additional function comprises one or more modeled operations based on correlations between a plurality of different operations in the monitored system (Manadhata: Paragraph [0037], "FIG.4 shows an example of feature values that security system 100 may provide to a predictive model to generate a predicted feature value for an enterprise entity", "[t]he predictive model 322 may output predicted feature values of Feature1 for the enterprise entity 202").

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over to Manadhata in view of Tayal and further in view of U.S. Publication No. 2018/0083833 to Zoll et al. (“Zoll”).

	Regarding claim 3, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the time-series counters are substantially continuous signals.

However, in the same field of endeavor, Zoll teaches:
wherein the time-series counters are substantially continuous signals (Zoll: Paragraph [0026], "As is evident, the detail data for subcomponents that are collected on an ongoing basis are likely to encompass an enormous quantity of information covering a very large span of different subject matter topics"; Paragraph [0027], "even though the subcomponent-level detail data 118 is too large to directly .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Manadhata/Tayal combination by having the time-series counters as a continuous signal.  One of ordinary skill in the art would have been motivated to make this modification because although the detail data for subcomponents that are collected on an ongoing basis are likely to encompass an enormous quantity of information covering a very large span of different subject matter topics, it is still nonetheless desirable to be able to access and use that detailed subcomponent information to assist in the process of diagnosing system problems.  (Zoll: Paragraphs [0026]-[0027]).

	Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over to Manadhata in view of Tayal and further in view of U.S. Publication No. 2013/0080375 to Viswanathan et al. (“Visawanathan”).
	
Regarding claim 4, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system.

However, in the same field of endeavor, Visawanathan teaches:
	wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system (Viswanathan: Paragraph [0054], "[t]he relative entropy based method described above is non-parametric. That is, the approach does not assume a particular form for the distribution of the data.  The method can be easily extended to handle multi-dimensional time-series, thereby incorporating correlation, and can be adapted to workloads with distribution that change over time"; and Paragraph [0074], "furthermore, the methods accommodate workload characteristics and patterns, including but not limited to, day of the week, hour of the day, and patterns in the workload behavior. The methods can be implemented in the dynamic nature of data center environments, including dealing with application arrivals and departures, changes in workload, and system-level load balancing through, e.g., virtual machine migration").

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Manadhata/Tayal combination by having the additional function be an entropy function representing a load balancing of a plurality of devices.  One of ordinary skill in the art would have been motivated to make this modification because a data center may encounter a very small or "no load" for most of the time being monitored, and then higher workloads in intermittent bursts.  It is possible in these situations, that a relative entropy based approach may flag the second state as anomalous.  (Viswanathan: Paragraph [0037]).


wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system.

However, in the same field of endeavor, Visawanathan teaches:
	wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system (Viswanathan: Paragraph [0054], "[t]he relative entropy based method described above is non-parametric. That is, the approach does not assume a particular form for the distribution of the data.  The method can be easily extended to handle multi-dimensional time-series, thereby incorporating correlation, and can be adapted to workloads with distribution that change over time"; and Paragraph [0074], "furthermore, the methods accommodate workload characteristics and patterns, including but not limited to, day of the week, hour of the day, and patterns in the workload behavior. The methods can be implemented in the dynamic nature of data center environments, including dealing with application arrivals and departures, changes in workload, and system-level load balancing through, e.g., virtual machine migration").

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Manadhata/Tayal combination by having the additional function be an entropy function representing a load balancing of a plurality of devices.  One of ordinary skill in the art would have been motivated to make this modification because a data center may encounter a very small or "no load" for most of the time being monitored, and then 

Regarding claim 17, the Manadhata/Tayal combination discloses each of the limitations of claim 16 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system.

However, in the same field of endeavor, Visawanathan teaches:
	wherein the at least one additional function comprises an entropy function representing a load balancing of a plurality of devices in the monitored system (Viswanathan: Paragraph [0054], "[t]he relative entropy based method described above is non-parametric. That is, the approach does not assume a particular form for the distribution of the data.  The method can be easily extended to handle multi-dimensional time-series, thereby incorporating correlation, and can be adapted to workloads with distribution that change over time"; and Paragraph [0074], "furthermore, the methods accommodate workload characteristics and patterns, including but not limited to, day of the week, hour of the day, and patterns in the workload behavior. The methods can be implemented in the dynamic nature of data center environments, including dealing with application arrivals and departures, changes in workload, and system-level load balancing through, e.g., virtual machine migration").      

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Manadhata/Tayal combination by having the additional function be an entropy function representing a load balancing of a .

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over to Manadhata in view of Tayal and further in view of U.S. Publication No. 2008/0059474 to Lim et al. (“Lim”).
	
Regarding claim 5, the Manadhata/Tayal combination discloses each of the limitations of claim 1 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system.

However, in the same field of endeavor, Lim teaches:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system (Lim: Paragraph [0737], "[c]orrelating activity data by user will cause the activity entries by the same user to be clustered. According to the activity data shown in the table, there are two activity entries by the same user "Sandy." Further examining the data shows that both activity entries happened in the same location therefore not a candidate for the type of fraud pattern of interest here. For the next user "Dennis" there are two activity entries. Further examination of the two activity entries uncovers the different locations. The activity analysis process calculates a minimum travel time based on the distance between two locations and uses it as a threshold for detecting anomaly").



Regarding claim 13, the Manadhata/Tayal combination discloses each of the limitations of claim 11 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system.

However, in the same field of endeavor, Lim teaches:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system (Lim: Paragraph [0737], "[c]orrelating activity data by user will cause the activity entries by the same user to be clustered. According to the activity data shown in the table, there are two activity entries by the same user "Sandy." Further examining the data shows that both activity entries happened in the same location therefore not a candidate for the type of fraud pattern of interest here. For the next user "Dennis" there are two activity entries. Further examination of the two activity entries uncovers the different locations. The activity analysis process calculates a minimum travel time based on the distance between two locations and uses it as a threshold for detecting anomaly").



Regarding claim 18, the Manadhata/Tayal combination discloses each of the limitations of claim 16 as discussed in more detail above. However, the Manadhata/Tayal combination does not appear to expressly disclose:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system.

However, in the same field of endeavor, Lim teaches:
wherein the at least one additional function comprises one or more clustered counts for a plurality of entities in the monitored system (Lim: Paragraph [0737], "[c]orrelating activity data by user will cause the activity entries by the same user to be clustered. According to the activity data shown in the table, there are two activity entries by the same user "Sandy." Further examining the data shows that both activity entries happened in the same location therefore not a candidate for the type of fraud pattern of interest here. For the next user "Dennis" there are two activity entries. Further examination of the two activity entries uncovers the different locations. The activity analysis process calculates a minimum travel time based on the distance between two locations and uses it as a threshold for detecting anomaly").

.

Response to Arguments
Applicant’s arguments, see pages see pages 6-7, filed 11/30/2020, with respect to the provisionally rejected claims 1, 11, and 16 under double patenting, has been fully considered and is persuasive.  Therefore, the double patenting rejection has been withdrawn.
Applicant's arguments, see pages 7-9, filed 8/12/2020, with respect to the 35 U.S.C. §103 rejection of Claims 1-20 have been fully considered and are not persuasive.  However, in light of amendments, a new 35 U.S.C. §103 rejection of Claims 1-20 has been issued in view of previously presented prior art.  Applicant argues that Manadhata does not teach a health score; however, the Examiner further clarified the rejection to explain the broad interpretation of the health score. Furthermore, Applicant argues that Tayal does not teach this element of a health score indicative of an anomaly, but rather how to schedule a workload.  Examiner provides an additional and as an alternative mapping of the element added from claim 8 about the health score. Tayal’s health scores are indicative of potential issues or anomalies such as issues with bandwidth with specific components. So therefore the health scores are detections of such potential issues or anomalies. Therefore, Tayal reads on the elements of the independent claims that is in question and consequently, are still rejected with the same prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10855701 B2, US 10762513 B2, US 10505818 B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10855701 B2: The threshold manager 90 builds statistical models and periodically sends the thresholds 91, corresponding to "normal" behavior, to an anomaly detector 60. The anomaly detector 60, analyzes the traffic by using the "normal" behavior thresholds 91 as a baseline and determines the traffic anomaly.
US 10762513 B2: In the context of predictive maintenance, health scores for assets are computed using machine learning (e.g., programmed into the logic component of an insight providers). In some examples, a health score indicates the health status of a respective asset (e.g., the health score indicates the remaining useful life of the asset, the probability of failure of the asset, or anomaly scores). In some examples, the data analytics system operationalizes analytics and machine learning for consumption by domain experts and enterprise users.
US 10505818 B1: The load balancing module 34 is configured to implement the load balancing policy 36 to distribute network traffic among the server devices 22(1)-22(m) based on a server health score for each of the server devices 22(1)-22(m), as described and illustrated in more detail later. The server health observer module 38 is configured to monitor server-side signals to obtain data and apply models in order to determine the health of the server devices 22(1)-22(m) or whether one or more of the server devices 22(1)-22(m) is experiencing an anomaly representative of a health issue, also as described and illustrated in more detail later.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.N.P./               Examiner, Art Unit 2114             
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114